                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


GEORGE ROBERT DUROSE,                           Case No. CV-17-111-BLG-TJC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

NANCY A. BERRYHILL, Acting
  Commissioner of Social Security
  Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED that the Commissioner’s decision
  denying Plaintiff’s claim for disability insurance benefits is AFFIRMED, and
  Plaintiff’s motion for summary judgment is DENIED.

         Dated this 30th day of September, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Rhoades
                                   Judith Rhoades, Deputy Clerk
